Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 1 of 10 PageID #: 272



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 DISH NETWORK L.L.C.,

                  Plaintiff,                Case No. 18-cv-3857

      -against-

 GOYAL GROUP INC. and CHANDRA GOYAL
 d/b/a Goyal Group, RANA TECHNOLOGY INC.
 and MOHAMMAD RANA d/b/a/ Family Phone,
 ABC 1 NYC INC. and SONAM SANGPO d/b/a
 ABC Wireless NYC,

                  Defendants.


  

 DEFENDANTS ABC 1 NYC INC. AND SONAM SANGPO’S MEMORANDUM OF LAW
        IN SUPPORT OF MOTION TO SET ASIDE ENTRY OF DEFAULT




                                        
  
Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 2 of 10 PageID #: 273



        Defendants ABC 1 NYC Inc. and Sonam Sangpo, by and through their undersigned

 counsel, submit this Memorandum of Law in support of their motion to set aside the clerk’s entry

 of default, pursuant to Federal Rule of Civil Procedure 55(c). Default was entered in this action

 on August 13, 2018 as to defendant Sonam Sangpo, and on September 4, 2018 as to defendant

 ABC 1 NYC Inc. For the reasons set forth below, there is good cause to set aside the finding of

 default against both Sonam Sangpo and ABC 1 NYC Inc.

                                   PROCEDURAL HISTORY

        Plaintiff DISH Network, L.L.C. (“Dish”) commenced this action on July 3, 2018 against

 Defendants Goyal Group Inc, Chandra Goyal, Rana Technology Inc, Mohammad Rana, ABC 1

 NYC Inc. (“ABC 1”) and Sonam Sangpo. See Dkt. No. 1. Defendants Goyal Group Inc. and

 Chandra Goyal (together, the “Goyal Defendants”) timely filed an Answer on August 13, 2018.

 See Dkt. No. 17. On August 13, 2018, the clerk entered a certificate of default against Sonam

 Sangpo. See Dkt. No. 18. On August 24, 2018 Nearaj K. Bhalla, principal for Defendant ABC 1

 NYC Inc. (“ABC 1”) met with counsel for the Goyal Defendants to discuss the facts of the case

 pending currently against ABC 1 and Sonam Sangpo. See Declaration of Nearaj K. Bhalla

 (“Bhalla Decl.”) at ¶ 8. On August 30, 2018, counsel for the Goyal Defendants wrote to counsel

 for Plaintiff to advise that counsel expected to soon be retained in this matter on behalf of two

 additional defendants, Sonam Sangpo and ABC 1 and to request a phone conference with

 counsel for Plaintiff. Plaintiff requested a certificate of default against ABC 1 that same day, and

 the clerk entered the default on September 4. Dkt. No. 19, 20. Sangpo and ABC 1 retained the

 undersigned on September 12, 2018. Bhalla Decl. at ¶ 9; Declaration of Sonam Sangpo

 (“Sangpo Decl.”) at ¶ 10.




                                                    
  
Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 3 of 10 PageID #: 274



                                          ARGUMENT

        A.      Legal Standard

        On August 13, 2018 and August 24, 2018, the clerk entered a certificate of default against

 defendants Sonam Sangpo and ABC 1 NYC, Inc., respectively. At this time, Plaintiff has not

 applied to the Court for the entry of a default judgment. Therefore, this motion is brought

 pursuant to Federal Rule of Civil Procedure (“FRCP”) 55(c).

        Rule 55(c) provides that “[t]he court may set aside an entry of default for good cause.”

 The Second Circuit has made it clear that “[a] motion to vacate a default is subject to a less

 rigorous standard than applies to a Rule 60(b) motion to vacate a default judgment.” American

 Alliance Ins. Co., Ltd. v. Eagle Ins. Co., 92 F.3d 57, 59 (2d Cir. 1996). In addition, defaults are

 generally disfavored, so that all doubts as to whether a default should be vacated must be

 resolved in favor of the party moving to vacate the default. Enron Oil Corp. v. Diakuhara, 10

 F.3d 90, 96 (2d Cir. 1993).

        In deciding a Rule 55(c) motion, courts in the Second Circuit consider “(1) whether the

 default was willful; (2) whether defendant has a meritorious defense; and (3) the level of

 prejudice that may occur to the nondefaulting party if relief is granted.” Am. Alliance Ins. Co.,

 Ltd. v. Eagle Ins. Co., 92 F.3d 57, 59 (2d Cir. 1996) (quoting Davis v. Musler, 713 F.2d 907, 915

 (2d Cir. 1982); see also, e.g., Sibley v. Choice Hotels Int’l, Inc., 304 F.R.D. 125, 130 (E.D.N.Y.

 2015). Further, as it is this Circuit’s strong preference to “resolve[e] disputes on the merits,”

 Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993), when deciding whether to vacate

 the entry of default, all doubts must be resolved in the defendant's favor. See Davis, 713 F.2d at

 915 (stating that all doubts should be resolved in favor of those seeking relief from default); see

 also Enron Oil Corp., 10 F.3d at 96.



                                                   
  
Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 4 of 10 PageID #: 275



     B. Defendants’ Default Was Not Willful

        “Willfulness” in the context of a Rule 55(c) motion to vacate constitutes more than

 simple negligence, and requires a finding that the defaulting party has acted in bad faith or that

 the default arose from egregious or deliberate conduct. See Sibley, 304 F.R.D. at 130; see also

 SEC v. McNulty, 137 F.3d 732, 738 (2d Cir. 1998) (willfulness means more than mere

 negligence or carelessness). Indeed, “[a] default is willful if it is ‘more than merely negligent or

 careless, but is instead egregious and not satisfactorily explained.’” Llolla v. Karen Gardens

 Apartment Corp., 2016 WL 233665 at *2 (E.D.N.Y. 2016) (citation omitted).

        Defendant Sonam Sangpo is a first-generation immigrant to New York City, and has only

 recently become the proprietor of his own small retail store in Jackson Heights, Queens. See

 Sangpo Decl. at ¶ 11, 14. He is of limited means and cannot speak or read proficiently in

 English. Sangpo Decl. at ¶ 11-13. Nonetheless, upon receipt of the summons and complaint,

 Sangpo attempted to contact counsel for Plaintiff to explain his position. Id. at ¶ 15. He also

 attempted to obtain counsel within a reasonable time, only a few weeks after his Answer was

 due, and retained the undersigned counsel on September 12, 2018. Id. at ¶ 10, 16. Sangpo did

 not attempt to hide or evade Plaintiff’s action, but missed his deadline for filing the Answer. Id.

 at ¶ 17-18.

        Nearaj Bhalla, principal for defendant ABC 1, is also a first-generation immigrant and

 proprietor of small retail ventures in Queens. See Bhalla Decl. at ¶ 10, 12. Upon his receipt of

 the summons and complaint in this action, Bhalla wrote a letter to counsel for Plaintiff making

 clear it was not his intent to evade this action. Id. at ¶ 13. Indeed, he explicitly states that he will

 appear if necessary. Id. at ¶ 6, Ex. 1.     While it is obvious that Bhalla did not understand the

 obligations created by the complaint, or the consequences of not appearing, he did attempt to



                                                     
  
Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 5 of 10 PageID #: 276



 obtain counsel and did so on September 12, 2018. Id. at ¶ 9, 13-16. Like Sangpo, Mr. Bhalla

 retained the undersigned counsel within a reasonable time, but missed his deadline for filing an

 Answer. Id.

        Plaintiff cannot show that either Sangpo or ABC 1 behaved in an egregious manner, nor

 can Plaintiff show that either are operating in bad faith. Instead, both Sangpo and ABC 1 have

 obtained counsel and intend to participate fully in this action. Sangpo Decl. at ¶ 10, 17-21;

 Bhalla Decl. at ¶ 9, 14-19. The undersigned counsel recently appeared on their behalf at a Rule

 26(f) scheduling conference and in so doing, agreed to be bound by the case management plan

 set by the Court. Accordingly, this factor weighs in favor of vacating the clerk’s entry of default.

     C. Defendants Have Meritorious Defenses

        To satisfy the “meritorious defense” element of the standard for vacating a default, the

 defaulting party is not required to present evidence which would constitute a complete defense at

 trial. Instead, a “meritorious defense exists if based on the defendant’s version of events, the

 factfinder has some determination to make.” Sibley, 304 F.R.D. at 131 (citation omitted).

        Sangpo and ABC 1 each have numerous meritorious defenses to this action that they

 should be permitted to fully litigate. Plaintiff’s complaint consists of claims of contributory

 copyright infringement based on alleged sales by the defendants of television set-top boxes

 known as “Shava” boxes. Complaint at ¶ 34-43. These set-top boxes can allegedly be used to

 access television channels to which DISH has exclusive license to broadcast in the United States.

 Id. at ¶ 23-24. The Complaint does not allege direct infringement for any defendant. See

 generally id. Plaintiff’s complaint does not adequately plead contributory infringement, and

 even if it did, Shava boxes have a substantial non-infringing use.




                                                    
  
Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 6 of 10 PageID #: 277



            1. Plaintiff Did Not Adequately Plead Contributory Infringement

        Central to a claim for contributory copyright infringement, a plaintiff must allege that the

 defendant “with knowledge of the infringing activity, induce[d], cause[d], or materially

 contribute[d] to the infringing conduct of another.” Gershwin Publishing Corp. v. Columbia

 Artists Management, Inc., 443 F.2d 1159, 1162 (2d Cir. 1971). To even survive a motion to

 dismiss, “plaintiff must allege that the defendant knew of, and substantially participated in, the

 alleged direct infringement, for a claim of contributory infringement to stand.” Brought to Life

 Music, Inc. v. MCA Records, Inc., No. 02 CIV. 1164 (RWS), 2003 WL 296561, at *2 (S.D.N.Y.

 Feb. 11, 2003).

        Knowledge of allegedly infringing activity is a critical element in a claim for contributory

 infringement. Accordingly, one who “supplies another with instruments by which another

 commits a tort, must be shown to have knowledge that the other will or can reasonably be

 expected to commit a tort with the supplied instrument.” Display Producers, Inc. v. Shulton, Inc.,

 525 F.Supp. 631, 633 (S.D.N.Y.1981) (citations omitted). Furthermore, with regard to

 participation, an allegation that a defendant “merely provid[ed] the means to accomplish an

 infringing activity” cannot establish contributory infringement. Livnat, 1998 WL 43221, at *3

 (citation omitted); see also Quiroga v. Fall River Music, Inc., 1998 WL 851574, at *37

 (S.D.N.Y. Dec.7, 1998) (“mere allegation that the defendant provided the third party with the

 opportunity to engage in wrongful conduct would not even be enough to survive a motion to

 dismiss”); Display Producers, 525 F.Supp. at 633 (a mere allegation that the defendant provided

 the primary infringer “with the opportunity to engage in wrongful conduct does not, without

 more, state a claim for contributory infringement ...”). Rather, participation in the infringement

 must be “substantial” and the “authorization or assistance must bear a direct relationship to the



                                                   
  
Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 7 of 10 PageID #: 278



 infringing acts, and the contributory infringer must have acted in concert with the direct

 infringer.” Livnat, 1998 WL 43221, at *3 (citing 3 Melville B. Nimmer, David Nimmer, Nimmer

 on Copyright § 12.04[A][2][a], at 12–75 (1996)).

               However, Plaintiff’s Complaint does not allege that any of the defendants had knowledge

 that Shava boxes could be used to infringe Plaintiff’s copyrights. Neither does the Complaint

 allege that any of the defendants had knowledge that the Shava boxes were ever actually used to

 infringe Plaintiff’s copyrights. According to the Complaint, Sangpo and ABC 1 merely stocked

 and sold1 Shava boxes to customers for those customers to use. Complaint at ¶ 21, 40. The

 Complaint does not allege any particular facts showing that either Sangpo or ABC 1 had any

 knowledge that those alleged customers could, would, or did use Shava set-top boxes to infringe

 Plaintiff’s copyrights. Instead, the Complaint relies upon letters allegedly sent to the Sangpo and

 ABC 1. Complaint at ¶ 28-32, 39. However, both Sangpo and ABC 1 deny having received

 those letters. Sangpo Decl. at ¶ 20; Bhalla Decl. at ¶ 18. Similarly, the Complaint does not

 allege any participation in alleged infringement beyond providing customers with the alleged

 ability to infringe on Plaintiff’s copyrights. Complaint at ¶ 21, 32. Plaintiff’s failure to allege

 either knowledge or participation is a major defect in its pleading, and one that provides both

 Sangpo and ABC 1 a full meritorious defense to this action.

                       2. Shava Set-Top Boxes Have A Substantial Non-Infringing Use

               Even if Plaintiff could make out a prima facie case of contributory copyright

 infringement against Sangpo and ABC 1, these defendants have an additional meritorious

 defense, because the Shava set-top boxes have a substantial non-infringing use. As laid out in

 Sony Corp. of Amer. v. Universal City Studios, Inc., 464 U.S. 417 (1984), selling equipment or
                                                             
 1
        Both Sangpo and ABC 1 deny having sold Shava boxes. See Sangpo Decl. at ¶ 19;
 Bhalla Decl. at ¶ 17.

                                                                 
  
Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 8 of 10 PageID #: 279



 products that facilitate copyright infringement does not constitute contributory infringement if

 the equipment is “capable of substantial noninfringing uses.” Id. at 442; see also, e.g., Matthew

 Bender & Co. v. W. Pub. Co., 158 F.3d 693 (2d Cir. 1998).             While further discovery is

 undoubtedly needed on this issue, it is apparent that Shava set-top boxes can be used to access

 television channels using third party “apps.”        See Shava TV, “Channels,” available at

 http://www.shavatv.co/ (“Shava MX is a high quality network media player provide [sic]

 entertainment (channels / movies) through internet on your television via third party apps.”).

 This means that consumers can use these devices to stream television shows and movies. The

 boxes can also be used to play videos on YouTube or to cast users’ personal content onto their

 television using a USB device. See Shava TV, “Frequently Asked Questions,” available at

 http://www.shavatv.co/faqs/#tab-id-9 (explaining that Shava set-top boxes can be used to access

 YouTube or to access users’ personal content via USB). These non-infringing uses are at least as

 substantial as the recording function in Sony and accordingly, Plaintiff’s claims for contributory

 infringement will fail on this basis as well.

     D. Plaintiff Will Not Be Prejudiced by Vacatur of the Defaults

        Finally, the court must consider whether Plaintiff will be prejudiced by vacatur of the

 defaults in this action. Importantly, delay alone does not establish prejudice. Instead, prejudice

 must result from a loss of evidence, increased difficulties in discovery or a greater opportunity

 for fraud or collusion. Sibley, 304 F.R.D. at 131. To show prejudice in the context of a 55(c)

 motion, a plaintiff must establish that “its case has suffered from the loss of evidence, increased

 difficulties of discovery, or greater opportunity for fraud and collusion.” Time Warner Cable v.

 Cabada, 1997 WL 797533, at *2 (E.D.N.Y. 1997).              Plaintiff here has not suffered any

 appreciable delay as a result of Sangpo and ABC 1’s default. Indeed, barely three months have



                                                   
  
Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 9 of 10 PageID #: 280



 elapsed since this case was filed. See Dkt. No. 1. Plaintiff cannot be heard to say that any

 evidence has been lost, any obstacles to discovery have been erected, or that defendants have

 engaged in any potential fraud or collusion as a result of this delay. Moreover, Plaintiff has not

 yet moved for a final default judgment against either Sangpo or ABC 1, a delay that itself weighs

 against a finding of prejudice to the Plaintiff.

                                           CONCLUSION

         For the reasons set forth above, Defendants Sonam Sangpo and ABC 1 Wireless NYC,

 Inc. respectfully request that the Court grant their motion to vacate the default entered against

 them.

 Dated: New York, New York                              Respectfully submitted,
        October 16, 2018
                                                        By: __/s/ Maurice N. Ross_________
                                                              Maurice N. Ross

                                                        BARTON LLP
                                                        420 Lexington Avenue, 18th Floor
                                                        New York, New York 10170
                                                        (212) 687-6262
                                                        mross@bartonesq.com




                                                     
  
Case 1:18-cv-03857-ENV-PK Document 34 Filed 11/01/18 Page 10 of 10 PageID #: 281



                                 CERTIFICATE OF SERVICE

        I certify that on the 16th day of October, 2018, the foregoing was served on all counsel of
 record via U.S. Mail, postage prepaid, and electronic mail.

        Stephen M. Ferguson
        HAGAN NOLL & BOYLE LLC
        Two Memorial City Plaza
        820 Gessner, Suite 940
        Houston, TX 77024
        Tel. (713) 343-0478
        Stephen.Ferguson@hnbllc.com

        James T. Sandnes
        SKARZYNSKI, BLACK, LLC
        One Battery Park Plaza, 32nd Floor
        New York, NY 10004
        Tel. (212) 820-7700
        jsandnes@skarzynski.com

        Madhureema Gupta, Esq.
        37-11 74th Street, Suite 201
        Jackson Heights, NY 11372
        madhureemagupta@gmail.com

 Dated: October 16, 2018                                    /s/ Maurice N. Ross
                                                     BARTON LLP
                                                     420 Lexington Avenue, 18th Floor
                                                     New York, New York 10170
                                                     (212) 687-6262
                                                     mross@bartonesq.com

                                                     Attorneys for Defendants Goyal Group Inc.,
                                                     Chandra Goyal, ABC 1 NYC Inc. and
                                                     Sonam Sangpo




  
